Citation Nr: 0922602	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Navy, 
with active service from February 1956 to July 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio.  Original jurisdiction with the RO 
in Seattle, Washington (the RO).  

Procedural history

The Veteran's claim for TDIU was denied in the December 2006 
rating decision by the RO in Cleveland, Ohio.  The Veteran 
expressed disagreement with that decision in February 2007.  
The RO's findings were confirmed in a September 2007 
statement of the case (SOC).  An appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in September 2007.  

In February 2009, the Veteran testified at a Travel Board 
hearing held at the Seattle RO before the undersigned Acting 
Veterans Law Judge, a transcript of which has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Issue not on appeal

In a statement received in February 2009, the Veteran raised 
the issue of entitlement to service connection for low back 
disability as secondary to bilateral knee disability.  As 
that issue has not yet been considered by the RO, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

REMAND

Reasons for remand

Service connection is currently in effect for osteoarthritis 
of the left knee, status post total knee replacement, 
evaluated 60 percent disabling; osteoarthritis of the right 
knee, status post total knee replacement, evaluated 60 
percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent 
disabling; and osteoarthritis of the left thumb and a post 
operative scar of an umbilical hernia, both noncompensably 
(zero percent) disabling.  The combined disability rating is 
90 percent.  As such, the Veteran meets the schedular 
criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) 
(2008) [if there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more].  

The Veteran was provided QTC examinations in January 2005 and 
April 2007, however, neither examiner addressed the effects 
of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation.  A medical opinion addressing the Veteran's 
unemployability due to his service-connected disabilities is 
necessary.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:  

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the effect of his 
current service-connected disabilities on 
his employability.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  


The examination should specifically 
address the Veteran's service-connected 
osteoarthritis of the left knee, status 
post total knee replacement, 
osteoarthritis of the right knee, status 
post total knee replacement, diabetes 
mellitus, type II, osteoarthritis of the 
left thumb and a post operative scar of 
an umbilical hernia.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether the Veteran's service-connected 
disabilities, in and of themselves and 
without regard to his age, render him 
unable to secure or follow a 
substantially gainful occupation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After the development requested above 
has been completed to the extent 
practicable, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

